FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

JOHNNIE WALKER, aka PJ’s Auto        
Body,
              Plaintiff-Appellant,
                                           No. 07-15357
              v.
GEICO GENERAL INSURANCE                     D.C. No.
                                         CV-06-01703-MCE
COMPANY; GEICO CASUALTY
COMPANY; and GEICO INDEMNITY
CO.,
            Defendant-Appellees.
                                     

JOHNNIE WALKER, aka PJ’s Auto        
Body,                                      No. 07-15424
              Plaintiff-Appellant,           D.C. No.
              v.                          CV-06-01618-
USAA CASUALTY INSURANCE                     MCE/DAD
COMPANY,                                    OPINION
             Defendant-Appellee.
                                     
      Appeal from the United States District Court
          for the Eastern District of California
      Morrison C. England, District Judge, Presiding

                  Argued and Submitted
       February 11, 2009—San Francisco, California

                  Filed March 10, 2009

   Before: Mary M. Schroeder, William C. Canby, Jr. and
           Michael Daly Hawkins, Circuit Judges.

                           3111
3112   WALKER v. GEICO GENERAL INSURANCE
          Opinion by Judge Schroeder
           WALKER v. GEICO GENERAL INSURANCE          3113




                       COUNSEL

Douglas L. Johnson, Beverly Hills, California, for the
plaintiff-appellant.

Richard A. Derevan, Costa Mesa, California, for the
defendants-appellees GEICO Insurance Co, et al.

James R. McGuire, San Francisco, California, for defendant-
appellee USAA Casualty Insurance, Co.


                        OPINION

SCHROEDER, Circuit Judge:

  The plaintiff-appellant Johnnie Walker does business as
PJ’s Auto Body (“Walker”). He filed these putative class
actions against two major insurance companies doing busi-
ness in California: USAA Casualty Insurance Company
(“USAA”) and GEICO General Insurance Company, et al.
Walker claimed violations of various California statutes in
connection with volume discount agreements the insurers had
3114         WALKER v. GEICO GENERAL INSURANCE
with other automotive body repair shops (“direct repair pro-
viders”). Walker similarly challenged the inclusion of negoti-
ated prices in price surveys that insurance companies are
permitted to conduct pursuant to California law. See Cal.
Code Regs. tit. 10, § 2698.91. The district court dismissed the
actions for failure to state a claim on which relief could be
granted, and we affirm.

  All issues arise under California law. The district court’s
decision in Walker’s suit against USAA is published at
Walker v. USAA Cas. Ins. Co., 474 F. Supp. 2d 1168 (E.D.
Cal. 2007).

   [1] Walker first contends on appeal that the district court
erred in ruling that he lacked standing under California’s
Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code
§ 17200, et seq. As amended pursuant to the 2004 voter
approval of Proposition 64, the UCL in § 17204 now requires
a plaintiff to establish that it has “suffered injury in fact and
has lost money or property.” See Californians for Disability
Rights v. Mervyn’s, LLC, 138 P.3d 207, 209-10 (Cal. 2006).
Walker’s position is that, although he cannot establish the req-
uisite “lost money or property” for purposes of monetary
relief under the UCL, he is nevertheless entitled to an injunc-
tion effectively requiring these insurers in the future to pay
higher rates for their insureds’ auto body repairs. His argu-
ment is supported neither by the language of the amended
statute nor its purpose. See Buckland v. Threshold Enters.
Ltd., 66 Cal. Rptr. 3d 543, 557 (Cal. Ct. App. 2007)
(“Because remedies for individuals under the UCL are
restricted to injunctive relief and restitution, the import of the
requirement is to limit standing to individuals who suffer
losses of money or property that are eligible for restitution.”).
The history and purpose of the law are outlined more fully in
the district court’s opinion, with which we agree. See Walker,
474 F. Supp. 2d at 1172.

   [2] Next, Walker maintains that the district judge erred in
dismissing his cause of action for “unjust enrichment,” and
             WALKER v. GEICO GENERAL INSURANCE             3115
that the district court should have analyzed his complaint as
one attempting to plead a cause of action for restitution. See
McBride v. Boughton, 20 Cal. Rptr. 3d 115, 121-22 (Cal. Ct.
App. 2004). Because the defendants have no money or prop-
erty that belongs to Walker, he has no stronger claim for the
equitable remedy of restitution than he has for unfair competi-
tion under California law. See Buckland, 66 Cal. Rptr. 3d at
557-58.

   [3] Finally, Walker contends he has adequately alleged a
violation of California’s Cartwright Act, Cal. Bus. & Prof.
Code § 16720. He essentially claims that the defendants con-
spired with direct repair providers for the purpose of restrain-
ing trade by agreeing to provide the providers more business
in exchange for negotiated rates. He further alleges the agree-
ments wrongfully enabled the insurers to include these negoti-
ated rates in surveys in order to set lower prices for auto body
repairs than the prices Walker would like to charge. As the
district court correctly pointed out, however, the discounts
negotiated between the insurance companies and the direct
repair providers reflect the proper functioning of the market
to bring about lower prices to consumers. “[Walker’s] desire
to charge more than the market will bear does not transform
[defendants’] lawful formation of service contracts into a for-
bidden conspiracy to destroy competition.” Walker, 474 F.
Supp. 2d at 1175.

  AFFIRMED.